
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1080
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2010
			Mr. Scalise (for
			 himself, Mr. Cao,
			 Mr. Alexander,
			 Mr. Cassidy,
			 Mr. Fleming,
			 Mr. Boustany,
			 Mr. Roskam,
			 Mr. Taylor,
			 Mr. Sessions,
			 Mr. Bonner,
			 Mr. Griffith,
			 Mr. Burgess,
			 Mr. Barton of Texas,
			 Mr. Shimkus,
			 Mr. Sullivan,
			 Mr. Terry,
			 Mr. Whitfield,
			 Mr. Melancon, and
			 Mrs. Bono Mack) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating the New Orleans Saints upon
		  their winning Super Bowl XLIV.
	
	
		Whereas, on February 7, 2010, in Miami, Florida, the New
			 Orleans Saints defeated the Indianapolis Colts to win Super Bowl XLIV;
		Whereas the Saints’ 31–17 victory over the Colts was the
			 Saints’ first NFL Championship in franchise history, and capped a 16–3 season
			 that included 13 consecutive wins;
		Whereas Saints owner Tom Benson and his family have
			 exhibited a strong commitment to the Saints organization, the city of New
			 Orleans, and the State of Louisiana, and have assembled an impressive team of
			 coaches, players, and staff that made achieving the Super Bowl victory
			 possible;
		Whereas Saints head coach Sean Payton is to be
			 congratulated for leading the Saints to a Super Bowl win in only his fourth
			 season as the head coach and for being named Sporting News’ 2009 NFL Coach of
			 the Year for the second time in four seasons;
		Whereas the Who Dat Nation, the greatest
			 group of fans in professional sports, is to be honored for proudly standing by
			 its team, never wavering in its support of the New Orleans Saints, and making
			 the Louisiana Superdome the loudest and most difficult stadium for opposing
			 teams;
		Whereas Saints quarterback Drew Brees was named the Most
			 Valuable Player in Super Bowl XLIV for his record-tying 32 completions out of
			 39 attempts, 282 passing yards, two touchdowns, and no interceptions;
		Whereas Saints cornerback Tracy Porter intercepted a pass
			 and returned it 74 yards for a game-clinching touchdown;
		Whereas offensive coordinator Pete Carmichael orchestrated
			 an offensive unit, including starters Drew Brees, Reggie Bush, Jermon Bushrod,
			 Marques Colston, Jahri Evans, Jonathan Goodwin, Devery Henderson, Carl Nicks,
			 Jeremy Shockey, John Stinchcomb, and Pierre Thomas, that finished the regular
			 season as the number-one offense in the NFL, and also ranked first in points
			 per game, yards per game, touchdowns, and total points scored;
		Whereas defensive coordinator Gregg Williams’ creativity
			 and leadership guided the Saints defense, including starters Remi Ayodele,
			 Sedrick Ellis, Scott Fujita, Jabari Greer, Roman Harper, Bobby McCray, Tracy
			 Porter, Scott Shanle, Darren Sharper, Will Smith, and Jonathan Vilma, that led
			 the team to unprecedented success;
		Whereas Drew Brees finished the 2009 season as the
			 number-one-ranked passer in the NFL with a quarterback rating of 109.6;
		Whereas the Saints had seven players, Drew Brees, Jahri
			 Evans, Jonathon Goodwin, Roman Harper, Darren Sharper, Jonathan Stinchcomb, and
			 Jonathan Vilma, selected to participate in the 2010 NFL Pro Bowl;
		Whereas guard Jahri Evans and safety Darren Sharper were
			 named to the Associated Press 2009 NFL All-Pro Team;
		Whereas the Saints organization must be commended for the
			 support they have shown to the city and State they call home;
		Whereas following Hurricane Katrina, the Saints set up a
			 relief fund that provided much-needed resources to charities around Southeast
			 Louisiana and made a commitment to return to New Orleans after not being able
			 to play a single game in the city during the 2005 season;
		Whereas following Hurricane Katrina, the Saints gave the
			 people of Southeast Louisiana hope that their way of life was slowly returning
			 to normal, and provided a much-needed boost and distraction from the difficult
			 recovery process;
		Whereas Saints owner Tom Benson, his wife Gayle, and his
			 granddaughter and Saints owner and Executive Vice President Rita
			 Benson-LeBlanc, have dedicated countless hours and resources to helping the
			 people of Southeast Louisiana;
		Whereas in 2008, the Volunteers of America recognized Tom
			 Benson as the recipient of its annual Good Samaritan Award in Philanthropy in
			 recognition of his incomparable efforts to rebuild the region following
			 Hurricane Katrina;
		Whereas the Saints players have become actively engaged in
			 the New Orleans area and have forged the strongest bond between players and
			 their fans that exists in all of sports;
		Whereas the Saints have galvanized and inspired the people
			 of Louisiana and all members of the Who Dat Nation during their
			 historic championship season;
		Whereas since their founding in 1967 and throughout their
			 history, the Saints have been an iconic symbol for the people of New Orleans
			 and the Gulf South, exhibiting the same commitment and resolve in overcoming
			 adversity and achieving success; and
		Whereas the entire Saints franchise has become a model of
			 professionalism, goodwill, and community service in representing the City of
			 New Orleans and the State of Louisiana and brings pride to Saints fans
			 everywhere: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)congratulates—
				(A)the New Orleans
			 Saints for winning Super Bowl XLIV;
				(B)the Benson family
			 and the Saints coaching and support staff, whose commitment to the Saints
			 organization has sustained this proud organization and allowed the team to
			 achieve its first Super Bowl victory;
				(C)all members of the
			 Who Dat Nation, whose enthusiasm for the team earns them
			 recognition as one of the most loyal fan bases in all sports;
				(D)the State of
			 Louisiana, whose commitment to the Saints helped ensure the team’s success;
			 and
				(E)the Indianapolis
			 Colts, led by New Orleans-native Peyton Manning, for an outstanding season;
			 and
				(2)directs the Clerk
			 of the House of Representatives to make available enrolled copies of this
			 resolution to the New Orleans Saints for appropriate display and distribution
			 to the ownership, coaches, and members of the 2009–2010 New Orleans
			 Saints.
			
